Name: Council Directive 93/52/EEC of 24 June 1993 amending Directive 89/556/EEC on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species
 Type: Directive
 Subject Matter: health;  agricultural activity;  means of agricultural production;  agricultural policy;  cooperation policy;  trade policy
 Date Published: 1993-07-19

 Avis juridique important|31993L0052Council Directive 93/52/EEC of 24 June 1993 amending Directive 89/556/EEC on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species Official Journal L 175 , 19/07/1993 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 51 P. 0009 Swedish special edition: Chapter 3 Volume 51 P. 0009 COUNCIL DIRECTIVE 93/52/EEC of 24 June 1993 amending Directive 89/556/EEC on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine speciesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 1 of Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (3) excluded embryos derived by certain techniques from the scope of the said Directive; whereas embryos which are to be subjected to techniques which involve the penetration of the zona pellucida may be traded or imported as long as they meet the requirements of the said Directive before recourse is had to these techniques, with certain additional safeguards; whereas embryos derived by in vitro fertilization may also be traded or imported, with appropriate safeguards; Whereas the additional safeguards require amendments to the Annexes, which, under Article 16 of Directive 89/556/EEC, come within the competence of the Commission; Whereas other amendments should be made to the Directive to clarify the status of semen used for fertilization of ova and to take account of the new foot-and-mouth disease policy in the Community, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 89/556/EEC is hereby amended as follows: 1. Article 1 (2) shall be replaced by the following: '2. This Directive shall not apply to embryos derived by transfer of nuclei.'; 2. the following shall be added to Article 2: '(g) "embryo production team " means an officially approved embryo collection team for in vitro fertilization in accordance with the conditions laid down in the relevant Annex.'; 3. the first subparagraph of Article 3 (a) shall be replaced by the following: '(a) they must have been conceived as a result of artificial insemination or in vitro fertilization with semen from a donor sire standing at a semen collection centre approved by the competent authority for the collection, processing and storage of semen or by semen imported in accordance with Directive 88/407/EEC (*). (*) OJ No L 194, 22. 7. 1988, p. 10. Directive as last amended by Directive 90/425/EEC (OJ No L 224, 18. 8. 1990, p. 29).'; 4. Article 4 shall be deleted; 5. the following paragraph shall be inserted in Article 5: '2a. Approval of an embryo production team for embryos derived by in vitro fertilization shall be granted only where the provisions of the relevant Annex to this Directive are observed and where the embryo production team is able to satisfy the other relevant provisions of this Directive and in particular the provisions of paragraphs 1 and 2 of this Article, which shall apply mutatis mutandis.'; 6. Article 9 (3) shall be replaced by the following: '3. In laying down animal health provisions concerning foot-and-mouth disease in accordance with paragraph 1, it must be taken into account that: - only frozen embryos may be imported from third countries where vaccination against foot-and-mouth disease is practised. The embryos must be stored under approved conditions for a minimum of 30 days before consignment, - donor animals must come from a holding in which no animal has been vaccinated against foot-and-mouth disease during the 30 days prior to collection, and which is not subject to any prohibition or quarantine measures.'; 7. Articles 11, 12 and 13 shall be replaced by the following: 'Article 11 The principles and rules laid down by Directive 90/675/EEC (*) shall apply, in particular as regards the organization of the checks to be carried out by Member States and the follow-up to those checks as well as the safeguard measures to be implemented. (*) OJ No L 373, 31. 12. 1990, p. 1. Directive as last amended by Regulation (EEC) No 1601/92 (OJ No L 173, 27. 6. 1992, p. 13).' Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1994. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, the provisions shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such references shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 24 June 1993. For the Council The President B. WESTH (1) OJ No C 63, 5. 3. 1993, p. 11.(2) OJ No C 150, 31. 5. 1993.(3) OJ No L 302, 19. 10. 1989, p. 1. Directive as amended by Directive 90/425/EEC (OJ No L 224, 18. 8. 1990, p. 29).